Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claim 27 recites the limitation “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user” and depends on claim 1 which requires “the correction for the distorted visual field is via a modulation of the rendering to create an image one the one or more displays that is clear from a perspective of the user”, which in combination correspond to subject matter that is not disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  While paragraph 56 recites the claimed functions, i.e. identification of a macular disturbance, and modulation of the rendering, there is no explanation of how these functions are performed by the HMD, i.e. no description of the sensor used to perform the identification, or how it performs the identification, nor any explanation how the rendering can be modulated to cause the image to be clear based on the identified disturbance.  As explained in MPEP 2161.01 I, “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, how the inventor intended the function to be performed.”  As noted, Applicant’s disclosure does not explain how to perform either function, and instead merely recites that the desired results are achieved, and therefore does not reasonably convey possession of the claimed subject matter.  

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 27 recites “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user”, which is a computer-implemented function as described in MPEP 2161.01 (III), which indicates:
“When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover any and all embodiments that perform the recited function. Because such a claim encompasses all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim. … Applicants who present broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification.”, and “The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. … The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" … For instance, in Auto. Technologies, the claim limitation "means responsive to the motion of said mass" was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies”
As discussed in the above 112(a) written description rejection, the disclosure does not describe how the claimed function of identifying a disturbance on a macular area of a retina of a user by the HMD is performed, refer to any prior art solutions for the claimed identification or sensor structure, or explain the function beyond reciting the desired result.  In consideration of the Wands factors, (A) the claimed scope includes any HMD including a sensor or other component performing identification of macular disturbances on a user’s retina.  Further, (factors (C)(D) the state of the prior art and level of one of ordinary skill) the prior art includes sensors which can identify macular disturbances on a user’s retina (e.g. U.S. Patent Application Publication 2016/0192735 A1, abstract, paragraphs 1-49), but the prior art does not teach sensor embodiments which can be incorporated into an head mounted device, i.e. the sensors include a complex combination of elements along a path (figure 1) which would not be compatible with the space and weight restrictions necessitated by a head mounted device.  Additionally, while HMD based visual field tests can be performed to map out regions in a particular user’s visual field using an Amsler grid or NGRID PHP technique, e.g. as in “Wearable Diagnostic System for Age-Related Macular Degeneration” by N. Mohaghegh, et al., the result is only a mapping of the distortions in the visual field, per se, e.g. as taught by Mohaghegh, section IV, but this does not include “identifying a disturbance on a surface of a macular area of a retina of the user” because it is not actually identifying anything on the user’s eye or retina which is the cause of a distortion, but instead, as in section III, presents images controlled by the medical examiner and the patient indicates, e.g. verbally, the areas of difficulty or identified bumps to the examiner in the exemplary techniques.  With respect to factors (F), (G), the amount of direction provided by the inventor and the existence of working samples, as discussed above, the disclosure does not describe how to perform the claimed function, and instead merely indicates the desired result, i.e. paragraph 56 merely states that the disturbance is identified by the HMD’s sensors, without further explanation of the function or the sensor structure, and also does not provide any working examples.  Therefore, it is apparent that (factor (H)) the quantity of experimentation needed to make to use the invention based on the content of the disclosure would be an undue amount because the disclosure does not describe how the HMD sensors are able to identify macular disturbances on a user’s retina, or the structure of said sensors, and the prior art does not teach sensors or other components which identify macular disturbances on a user’s retina which can be incorporated into an HMD.  Therefore, the claim is not described in the specification in such a way as to enable one skilled in the art to which is pertains, or with which it is most nearly connected, to make and/or use the invention.  Depending claims are rejected under the same rationale.
It is additionally noted, as one of ordinary skill in the art would not be able to create the claimed invention, i.e. due to a lack of known sensors capable of performing the claimed function and being integrated into an HMD, no prior art rejection can be applied to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12, 14, 16, 17, 19-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0048882 A1 (hereinafter Eash) in view of U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent 6,142,624 (hereinafter Morris) in view of U.S. Patent Application 2015/0379697 A1 (hereinafter Pohl2 to remain consistent with previous office actions).
	Regarding claim 1, the limitation “A head mounted device (HMD) comprising: a processor; a storage device coupled to the processor; one or more displays coupled to the processor” is taught by Eash (Eash’s near-eye display system (paragraphs 24, 25) is a head mounted device having display(s) for left and right eyes of the user, which includes a memory and processor.)
	The limitation “a visual optimization software stored in the storage device, wherein an execution of the software by the processor configures the HMD to perform acts” is implicitly taught by Eash (Eash’s system includes a digital correction system (e.g. paragraphs 26, 68-82) which is used to correct the images output for display by the system, according to the issues with a user’s vision, e.g. prescription, color blindness, etc.  Eash does not explicitly indicate the structure of the digital correction system, and therefore does not indicate whether the digital correction system is software stored and executed in the memory and processor of the near-eye display system.  However, it would have been implicit to one of ordinary skill in the art that Eash’s digital correction system would rely on software executed by the near-eye display system’s processor, as such a system would implicitly rely on one of processor execution, dedicated hardware circuits, or some combination thereof, and Eash’s system includes a processor/memory and does not suggest that the digital correction system relies on dedicated hardware circuits.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Eash’s near-eye display system using a software digital correction system stored by the memory and executed by the processor, because it would have been implicit to one of ordinary skill in the art that Eash’s digital correction system would rely on software executed by the near-eye display system’s processor, as such a system would implicitly rely on one of processor execution, dedicated hardware circuits, or some combination thereof, and Eash’s system includes a processor/memory and does not suggest that the digital correction system relies on dedicated hardware circuits.
	The limitation “determining results of an eye exam of a user by: performing the eye exam on the user by the HMD; and storing the results of the eye exam in the storage device; creating an individualized vision profile based on the determined results of the eye exam” is taught by Eash (Eash teaches that an individualized vision profile is created for each user (e.g. paragraph 34, adjustment settings determined for multiple users, allowing auto-adjustment to prior settings for the multiple users), and that one mechanism for creating the vision profile includes an eye exam performed by the system (e.g. paragraphs 34, 87, 91).)
	The limitation “tracking a movement of one or more eyes of the user; and for each one of the one or more opaque displays, rendering an image on the display by correcting graphical characteristics of the display based on the individualized vision profile and the tracked movement of the one or more eyes” is taught by Eash (Eash’s system includes an eye tracking mechanism (e.g. paragraph 31), where the image is rendered according to the user’s settings and tracked movement of their eyes, e.g. paragraph 34 indicating adjustment is based on both biometric data and eye tracking mechanism data, and further paragraphs 68-96, in conjunction with figures 6-10, describing 4 embodiments for adjusting the digital image according to both the user’s gaze orientation and focal plane/location for each eye, and the adjustment settings for vision conditions determined based on the eye exam or other biometric data.)
	The limitation “wherein the rendered image includes a software filter correction for compensating for barrel or pincushion distortion of any glasses or contacts worn by the user” is implicitly taught by Eash (Eash’s system includes a modulation stack (i.e. lens elements) (e.g. paragraphs 56-67) and further performs image adjustments to correct for both issues of the user’s vision and artifacts caused by the modulation stack (e.g. paragraphs 67-73, especially paragraph 72).  Further, Eash teaches, e.g. paragraph 83, that the user may wear prescription glasses or contacts while using the system.  While not explicitly stated by Eash, it would have been implicit to one of ordinary skill in the art that the image adjustments for artifacts caused by the modulation stack, as described in paragraph 72, would include image adjustment for artifacts caused by the corrective lenses worn by the user, because one of ordinary skill in the art would understand that every lens in the modulation stack through which the image is viewed can introduce undesirable artifacts, i.e. distortion, into the image.  Furthermore, one of ordinary skill in the art would understand that most prescription lenses introduce a barrel or pincushion type distortion.)  However, this is taught by Bates in view of Morris (Bates, e.g. abstract, paragraphs 22, 23, describes a system for pre-distorting images to compensate for lens properties and pupil location, which involves computing a pre-distortion map based on ray tracing, e.g. paragraphs 46-49, where the offsets in the pre-distortion map are based on a ray R2 traced through the lens, considering the effects of the optics, where “Optics can include any component or element (lens, mirror, separation(s), placement(s), color channel frequencies, geometry(-ies), refractive index(-ices), etc.) of the HMD that affects the direction that light takes in the HMD between display and eye”.  That is, Bates teaches that a determined pre-distortion map compensating for distortion or artifacts introduced by an HMD can account for any lens element in the path between the eye and the display, i.e. including every lens element in determining the pre-distortion map.  Furthermore, Morris, describing known distortion properties of prescription lenses, indicates that magnifying lenses introduce barrel or pincushion distortions, e.g. col 12, line 63 – col 13, line 10, and that it is impracticable to eliminate distortion, col 14, lines 15-18.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Eash’s near-eye display system, using a software digital correction system stored by the memory and executed by the processor, to perform image adjustments for artifacts created by every lens element between the eye and the display as taught by Bates, in order to correct for any artifacts introduced by corrective lenses worn by the user, i.e. the embodiment described in paragraph 83 of Eash.  Further, as taught by Morris, at least in instances where the corrective lenses are magnifying lenses, the artifacts introduced by the corrective lenses worn by the user will include barrel or pincushion distortions.
The limitations “the rendered image includes a software filter correction for a distorted visual field condition identified from the results of the eye exam; … the correction for the distorted visual field is via modulation of the rendering to create an image on the one or more displays, which is clear from a perspective of the user” is taught by Eash (Eash indicates that image adjustment is applied to correct vision problems of the user (e.g. paragraphs 68-80), including for conditions causing visual field distortion (e.g. paragraph 83, mentioning various conditions causing a distortion of the visual field with respect to normal vision, identified as part of the eye exam), i.e. step 640 describes modulating the image for issues including visual field distortions of the user, in order to make it clear from the user’s perspective.)
The limitation (addressed out of order) “the software filter further compensates for barrel or pincushion distortion of one or more lenses of the HMD” is not explicitly taught by Eash (Eash’s system includes a modulation stack (i.e. lens elements) (e.g. paragraphs 56-67) and further performs image adjustments to correct for both issues of the user’s vision and artifacts caused by the modulation stack (e.g. paragraphs 67-73, especially paragraph 72), and although a variety of adjustments are described, including full scene scaling (e.g. paragraphs 74-80, especially paragraph 76), Eash does not explicitly mention performing image adjustment for barrel or pincushion distortion caused by the modulation stack.)  However suggested by Pohl2 (Pohl2 describes an HMD for displaying images to a user (e.g. paragraph 9), including performing corrections (e.g. paragraphs 11-16) for typical distortions introduced by a lens of an HMD optical system (paragraph 2), where one type of distortion that is corrected is pincushion distortions (paragraph 16, “FIG. 3A illustrates a pincushion effect or pincushion distortion 310 created by spatial (i.e., radial) distortions within a lens. Spatial distortions in optical systems may result from both the shape and material quality of the lens. Pincushion distortions may be canceled or corrected by pre-warping the image presented on the display panel with a corresponding barrel-shaped distortion. FIG. 3B illustrates a barrel-shaped distortion 320 that may be applied to cancel or correct the pincushion distortion 310 (FIG. 3A). FIG. 3C illustrates a barrel-shaped distortion 330 including a triangulation grid 335 applied to an image 340. Triangulation grid 335 includes a grid or network of triangles that allow for more accurate correction of distortions within an image such as image 340. The barrel-shaped distortion 330 and triangulation grid 335 may approximate certain behavior and can be applied to an image by resampling the image or by mapping the image onto a distortion mesh in which the vertices have been displaced.”).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Eash’s near-eye display system, using a software digital correction system stored by the memory and executed by the processor, performing image adjustments for artifacts created by every lens element between the eye and the display as taught by Bates, to perform Pohl2’s corrections for typical distortions introduced by the lens of an HMD optical system, in order to attempt to further improve the resulting image quality for the user by fixing said distortions, and also because Eash teaches performing corrections for artifacts created by the modulation stack (paragraph 72).
	Regarding claim 2, the limitation “receiving results of an eye exam performed separate from the HMD, via a user interface of the HMD; and storing the results of the eye exam in the storage device” is taught by Eash (paragraphs 34, 83 indicate that an alternative source of prescription or adjustment data may be manual entry by the user, with the HMD including input mechanisms (e.g. paragraph 37) corresponding to a user interface of the HMD.)
	Regarding claim 4, the limitation “wherein performing the eye exam comprises at least one of: determining an inter-pupillary distance (IPD) of the user; determining, for each eye of the user, a focal length (FL) between the eye and one of the one or more displays” is taught by Eash (paragraphs 31, 34, 87, indicate that the biometric system and eye tracking mechanism are used to determine IPD and focal length as part of the eye exam.)
	Regarding claim 5, the limitation “further comprising mechanically adjusting at least one of: (i) the IPD and (ii) the FL” is taught by Eash (Eash indicates that the position of the display subsystem, per se, may be adjusted based on the IPD (paragraphs 34, 92) and further that the display system may rely on mechanical adjustments (paragraph 29).)
	Regarding claim 7, the limitation “adjusting the IPD by electronically shifting the image to different regions of the one or more displays, while the one or more displays are fixed with respect to the HMD” is taught by Eash (Eash teaches that mechanical adjustment is optional (paragraphs 29, 92), i.e. in at least some embodiments the displays are fixed with respect to the HMD.  Further, Eash teaches that vergence disparity is corrected by adjusting the location of the image elements (e.g. paragraphs 75, 78-80, 92, 94), i.e. the IPD of the image is adjusted to match the user’s settings.)
	Regarding claim 8, the limitation “wherein the rendered image is three dimensional (3D)” is taught by Eash (Eash indicates that the displayed content is 3D (e.g. paragraphs 21, 68-73), i.e. includes image elements at different perceived distances.) 
	Regarding claim 9, the limitation “wherein the one or more displays are a single fixed display” is taught by Eash (Eash’s display subsystem includes the image source/light modulator (e.g. paragraphs 25-26), which in some embodiments is shared between the left and right eye displays (e.g. paragraphs 52, 53, figures 3C,3D).)
The limitation “for each eye, the rendered image is moved to different regions of the display based on a focal point of each eye determined from the tracked movement of the eye” is taught by Eash (Eash teaches that vergence disparity is corrected by adjusting the location of the image elements, i.e. the displayed location of the image element(s) is adjusted to match the user’s settings, dependent on the tracked gaze of the user in real-time (e.g. paragraphs 31, 75, 78-80, 92, 94).)
	Regarding claim 10, “adjusting an adjustable lens of the HMD to accommodate a refractive error identified from the results of the eye exam” is taught by Eash (Eash indicates that the user’s prescription may be determined during the eye exam (e.g. paragraphs 34, 83), and it is used to control the diopter setting in the HMD lens (e.g. paragraphs 76, 92), where diopter settings are controlled at least in part by adjusting the modulation stack/lens element (paragraph 76 indicates different diopters are accommodated, in part, by shifting focal planes, which is performed by adjusting the modulation stack, e.g. paragraphs 56-67.))
	Regarding claim 12, the limitation “for each eye, providing a foveated rendering based on the tracked movement of the one or more eyes” is taught by Eash (Eash teaches that blurring may be used to create perceived focus based on blurring elements that the user is not focused on (paragraph 77) which is known as foveated rendering, i.e. artificially blurring objects to the periphery of the viewers gaze point/orientation to simulate real human perception having the same effect.)
	Regarding claim 14, the limitation “for each eye, realigning the image based on at least one of: (i) a direction of a gaze of the user, and (ii) an oscillation of the eye” is taught by Eash (Eash teaches that vergence disparity is corrected by adjusting the location of the image elements, i.e. the displayed location of the image element(s) is adjusted to match the user’s settings, dependent on the tracked gaze of the user in real-time (e.g. paragraphs 31, 75, 78-80, 92, 94).  By performing the operation in real time, the adjustment is based on both the direction of gaze (i.e. in the general sense of gaze tracking performed by Eash’s eye tracking mechanism, paragraph 31) and also an oscillation, i.e. tracking the direction of gaze over time accounts for any oscillation type effects in the eye’s movement.)
Regarding claims 16 and 24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
	Regarding claim 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 4 above.
Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 14 above.  That is, although claim 26 recites correcting strabismus, nystagmus, and amblyopia, the mechanism of correction is not distinct from those of claim 14, and as such, Eash, as mapped in the claim 14 rejection, teaching realignment based on direction of gaze and oscillation of the tracked movement of the eye, teaches the limitations of claim 26, i.e. if a user had these conditions, they would be corrected by the Eash’s system in the same manner as discussed in the claim 14 rejection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0048882 A1 (hereinafter Eash) in view of U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent 6,142,624 (hereinafter Morris) in view of U.S. Patent Application 2015/0379697 A1 (hereinafter Pohl2) as applied to claim 1 above, and further in view of U.S. Patent Application 2013/0050833 A1 (hereinafter Perez to remain consistent with previous office actions).
Regarding claim 6, the limitation “wherein the mechanical adjustment is performed automatically by the HMD via one or more actuators” is implicitly taught by Eash (Eash indicates that the position of the display subsystem, per se, may be auto-adjusted based on the IPD (paragraphs 34, 92) and further that the display system may rely on mechanical adjustments (paragraph 29, 92), but Eash does not describe the details of mechanical adjustment, or otherwise explicitly indicate the use of actuators, although they would implicitly be one known option for implementing mechanical adjustment.)  However, this limitation taught by Perez (Perez teaches a near-eye mixed reality display (e.g. abstract) which includes an automatic adjustment mechanism for adjusting the IPD of the display elements (e.g. paragraphs 72, 74, 75) and teaches using physical actuators in several embodiments (e.g. paragraphs 86-95).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Eash’s near-eye display system, using a software digital correction system stored by the memory and executed by the processor, performing image adjustments for artifacts created by every lens element between the eye and the display as taught by Bates, performing Pohl2’s corrections for typical distortions introduced by the lens of an HMD optical system, using Perez’ mechanical actuators to cause automatic adjustment of the IPD of the display units because Eash anticipates the use of automatic and mechanical adjustment without describing details thereof, and Perez describes details of such an automatic mechanical adjustment, i.e. using actuators.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0048882 A1 (hereinafter Eash) in view of U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent 6,142,624 (hereinafter Morris) in view of U.S. Patent Application 2015/0379697 A1 (hereinafter Pohl2) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2008/0247620 A1 (hereinafter Lewis) in view of “Wearable Diagnostic System for Age-Related Macular Degeneration” by N. Mohaghegh, et al. (hereinafter Mohaghegh).
Regarding claim 15, the limitation “for each eye, projecting visual information from a blind spot identified from the results of the eye exam and projecting the visual information from the blind spot to a functional area of a retina of the user” is not explicitly taught by Eash (Eash teaches performing a variety of corrections for users’ visual issues (e.g. paragraphs 74-80), but does not address correction for a blind spot.)  However, this limitation is taught by Lewis in view of Mohaghegh (Lewis teaches performing an eye exam for a user, including determining blind spots (e.g. paragraph 39), and remapping portions of the displayed image based on the user’s blind spot to visible locations (e.g. paragraphs 55, 56).  Further, while Lewis teaches that the eye exam is performed by an ophthalmologist, rather than the HMD, per se, Mohaghegh (e.g. sections II and III) describe techniques for using an HMD to diagnose location and severity of defective areas of the user’s vision, i.e. using an HMD to perform an eye exam to determine the location of blind spot(s) of the user.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eash’s near-eye display system, using a software digital correction system stored by the memory and executed by the processor, performing image adjustments for artifacts created by every lens element between the eye and the display as taught by Bates, performing Pohl2’s corrections for typical distortions introduced by the lens of an HMD optical system, to include Lewis’ image remapping for blind spots, detected using Mohaghegh’s HMD based eye-examination, in order to allow the system to perform image adjustments for additional vision issues of a user, i.e. Eash’s system is intended to correct for a user’s visual issues (e.g. paragraph 72) and Lewis’ image remapping for blind spots allows for adjusting the image for vision issues causing blind spots.  Further, Mohaghegh’s HMD based eye-examination allows the user to map their blind spots using the HMD, allowing for home use without necessarily visiting an ophthalmologist’s office (e.g. Mohaghegh, section VI).
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 14 and 15 above.

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.
	With respect to the written description rejection of claim 27, previously applied to all claims, Applicant asserts the rejection is mere conclusion and "is devoid of "evidence or reasons"”.  As explained in the rejection, the claim recites the functions without explaining how they are performed, and MPEP 2161.01 explains that claims defining the invention in functional language specifying a desired result without explanation by the specification of an algorithm or step/procedure for performing the computer function are not explained in sufficient detail, and as Applicant's disclosure does not explain how to perform either function, and instead merely recites that the desired results are achieved, it does not reasonably convey possession of the claimed subject matter.  Applicant further asserts that the written description rejections are devoid of evidence, in citing the response of the Advisory Action that is discussing the enablement rejection, not the written description rejection, i.e. the enablement rejection is based on cited evidence (U.S. Patent Application Publication 2016/0192735 A1, abstract, paragraphs 1-49, “Wearable Diagnostic System for Age-Related Macular Degeneration” by N. Mohaghegh, et al.), whereas the written description is based on a lack of supporting disclosure as required for functional limitations performed by a computer as explained in MPEP 2161.01.  As Applicant's response does not identify any disclosure of an algorithm, steps, or procedure for performing the claimed computer function, Applicant's remarks cannot be considered persuasive.
Applicant’s remarks additionally refer to Ex parte Harvey and Ex parte Sorenson, but neither of these citations are specific to written description support for a computer implemented functional claim limitation.  Rather, the rejection finds that, as indicated in the MPEP, a computer implemented functional claim limitation which merely specifies a desired result without explanation by the specification of an algorithm or step/procedure for performing the computer function are not explained in sufficient detail, and that Applicant’s claim and specification correspond to this fact pattern.  Applicant asserts that the examiner’s interpretation of the citations is “unnecessarily narrow”, but does not explain how the citations can be considered to overrule the explicit instructions of the MPEP cited in the rejection, i.e. the requirement for an algorithm or step/procedure for performing the computer function, and instead assert that one of ordinary skill in the art would know how to perform the function, which is contradicted by the evidence on record as discussed in the enablement rejection, and also does not address the instructions of the MPEP with respect to computer implemented functional claim limitations.  Therefore, it is maintained that these citations do not actually contradict any of the rejection’s reasoning or conclusions, and do not appear to be particularly relevant to the rejection.  
Applicant additionally emphasizes, that the full claim limitation is "clear from a perspective of the user".  Applicant asserts that one of ordinary skill in the art would understand what it means to provide an image that is "clear", but, as above, Applicant's remarks do not identify disclosure of an algorithm, steps, or procedure explaining how to achieve the desired result of a clear image, i.e. the disclosure simply recites a desired result. Therefore, this argument is not persuasive. 
Applicant further suggests the office has not responded to MPEP guidance with respect to there being not everything necessary to practice the invention need be disclosed, and argues that this is particularly important with respect to computer-implemented inventions because of the high predictability of generating programs.  Indeed, while not everything need be disclosed, Applicant’s disclosure has disclosed nothing besides a desired result with respect to the limitation of claim 27, which is not sufficient as explained by the MPEP guidance cited in the written description and enablement rejections.  Further, it is noted that only one of the claimed computer implemented functional limitations out of all the claimed computer implemented functional limitations is subject to a written description rejection, because there is enough disclosure to reasonably conclude that one of ordinary skill in the art would understand how to implement those functional limitations not subjected to a rejection, in contrast to the limitation of claim 27.  Therefore, this argument is not persuasive.
It is noted that Applicant’s remarks on page 15 of the response request that a discussion of the Wands factors be provided, but Applicant’s remarks on page 19 cite the discussion of the Wands factors, indicating this discussion was already received by Applicant.
Applicant asserts that Advisory Action apparently concedes that the relevant test equipment exists but is not able to find a compatible portable visual field test equivalent, and has directed the Office’s attention to the cited references, suggesting that they indicate that the portable visual field equipment is within the scope of understanding of those skilled in the art in view of the present application.  Applicant’s Olleyes citation, in addition to not actually being prior art (i.e. Applicant’s provided date is 2020), does not correspond to the claimed sensor.  That is, the claim 27 do not recite “visual field test equipment”, per se, but rather “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user”, i.e. a sensor or other component of the HMD which identifies a macular area disturbance on a retina of the user.  Olleyes indicates tests for visual field using common protocols, visual acuity (near and far), color, and pediatrics visual field.  Olleyes does not describe details of a sensor, mention any test for a macular area disturbance, or discuss macular degeneration, and only includes testimonials from glaucoma experts.  Applicant's remarks provided a new web address for consideration for the Micro Medical Devices reference, however, as with the Olleyes website, the Micro Medical Devices page does not address the limitation which is subject to the enablement rejection, i.e. "the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user", because the HMD described by Micro Medical Devices does not identify disturbances on a surface of a macular area of a retina of a user, and instead performs other generalized field tests, and in fact does not even use the word "macular" or any variation thereof.  Therefore, even if Olleyes or Micro Medical Devices were actually prior art evidence, they do not correspond to the HMD of the claim 27, which requires a sensor or some other component capable of identifying a disturbance on a surface of a macular area of a retina of the user, not merely performing visual field tests.  Therefore, Applicant’s assertion that Olleyes and Micro Medical Devices indicate the claimed element is enabled cannot be considered persuasive.
Applicant requests that the office consider that OCT is within the scope of one skilled in the art.  Applicant's disclosure does not discuss OCT, or tomography in general.  Further, the even if evidence were cited to show that OCT technologies may be able to identify the claimed macular disturbance, the basis of the enablement rejection is not identification, per se, but more specifically that one of ordinary skill in the art would not be able to construct an HMD which is capable of identifying a disturbance on a surface of a macular area of a retina of the user based on the disclosure, and Applicant's remarks do not suggest how considering OCT technologies in general make up for the lack of enabled disclosure for the specific function performed by the HMD.  Therefore, this argument is not persuasive.
Applicant submits that Auto Tech. is not directly applicable to the present case, but does not explain how the citation thereof stating that "the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement" is not applicable to the present case simply because Auto Tech. is directed to a means-plus-function format.  Applicant's remarks cite the disclosure as describing the desired result of the function, but does not show that the function is so well known in the art that disclosure of how to perform it is not necessary for adequate enablement (or written description), nor does Applicant cite any explanation by the disclosure of how one of ordinary skill in the art can make an HMD device which can actually achieve the desired results.  As such, Applicant's remarks are not persuasive, because they neither identify enabling disclosure for the claim limitation, and do not show that the claimed function is so well known to those of ordinary skill in the art that enabling disclosure would not be required.  Therefore, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619